 

Exhibit 10.2

GUARANTY

GUARANTY (as the same may be amended, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of April 20, 2007, by and among each of
the Subsidiaries listed on Schedule I hereto (collectively, the “Subsidiary
Guarantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) on behalf of the Lenders under and as
defined in the Loan Agreement (hereinafter defined).

RECITALS

I.                                         Reference is made to that certain
Revolving Credit Agreement, dated as of April 20, 2007, by and among Super
IntermediateCo LLC, a Maryland limited liability company (the “Borrower”), Bank
of America, N.A., individually and as administrative agent, and the lenders
party thereto (as the same may have been otherwise amended, restated,
supplemented or modified from time to time prior to the date hereof, the “Credit
Agreement”).

II.                                     The Administrative Agent and the Lenders
have made it a condition precedent to the effectiveness of the Credit Agreement
that each Subsidiary Guarantor execute and deliver this Guaranty.

III.                                 Each Subsidiary Guarantor expects to derive
substantial benefit from the Credit Agreement and the transactions contemplated
thereby and, in furtherance thereof, has agreed to execute and deliver this
Guaranty.

Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Subsidiary Guarantors and the
Administrative Agent hereby covenant and agree as follows:

1.                                       Defined Terms

(a)                                  Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Credit Agreement.

(b)                                 When used in this Guaranty, the following
capitalized terms shall have the respective meanings ascribed thereto as
follows:

“Borrower Obligations” means all present and future obligations and liabilities,
whether deemed principal, interest, additional interest, fees, expenses or
otherwise of the Borrower to the Administrative Agent and the Lenders,
including, without limitation, all obligations under (i) the Credit Agreement,
(ii) the Notes (including, without limitation, the Revolving Credit Notes, the
Swing Loan Note and the Competitive Advance Notes), (iii) the Letters of Credit,
and (iv) all other Loan Documents.

“Guarantor Obligations” means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor hereunder, whether
fixed, contingent, now existing or hereafter arising, created, assumed, incurred
or acquired.

2.                                       Guarantee

(a)                                  Subject to Section 2(b), each Subsidiary
Guarantor hereby absolutely, irrevocably and unconditionally guarantees the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the Borrower Obligations.  The agreements of each Subsidiary
Guarantor in this Guaranty constitute a guarantee of payment, and no Credit
Party shall have any obligation to enforce any Loan Document or exercise any
right or remedy with respect to any collateral security thereunder by any
action, including making or perfecting any claim against any Person or any
collateral security for any of the Borrower Obligations prior to being entitled
to the benefits of this Guaranty.  The Administrative Agent may, at its option,
proceed against the Subsidiary Guarantors, or any one or more of them, in the
first instance, to enforce the Guarantor Obligations without first proceeding
against the Borrower or any other Person, and without first resorting to any
other rights or remedies, as the Administrative Agent may deem advisable.  In
furtherance hereof, if any Credit Party is prevented by law from collecting or
otherwise hindered from collecting or otherwise enforcing any Borrower
Obligation in accordance with its terms, such Credit Party shall be entitled to
receive hereunder from the Subsidiary Guarantors after demand


--------------------------------------------------------------------------------


therefor, the sums which would have been otherwise due had such collection or
enforcement not been prevented or hindered.

(b)                                 Notwithstanding anything to the contrary
contained herein, the maximum aggregate amount of the obligations of each
Subsidiary Guarantor hereunder shall not, as of any date of determination,
exceed the lesser of the greatest amount that is valid and enforceable against
such Subsidiary Guarantor under principles of New York State contract law and
the greatest amount that would not render such Subsidiary Guarantor’s liability
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any provisions of
applicable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liability (A) in respect of intercompany
indebtedness to the Borrower or any Affiliate or Subsidiary of the Borrower, to
the extent that such intercompany indebtedness would be discharged to the extent
payment is made by such Subsidiary Guarantor hereunder, and (B) under any
guarantee of (1) senior unsecured indebtedness or (2) indebtedness subordinated
in right of payment to any Borrower Obligation, in either case which contains a
limitation as to maximum liability similar to that set forth in this Section
2(b) and pursuant to which the liability of such Subsidiary Guarantor hereunder
is included in the liabilities taken into account in determining such maximum
liability) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor pursuant to applicable law or any agreement providing for
an equitable allocation among such Subsidiary Guarantor and other Affiliates or
Subsidiaries of the Borrower of obligations arising under guarantees by such
parties.

(c)                                  Each Subsidiary Guarantor agrees that the
Guarantor Obligations may at any time and from time to time exceed the maximum
aggregate amount of the obligations of such Subsidiary Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of any
Credit Party hereunder.

3.                                       Absolute Obligation

Except as provided by Section 8.2, 10.12 and 11.1 of the Credit Agreement, no
Subsidiary Guarantor shall be released from liability hereunder unless and until
the Commitments of the Lenders have terminated and either (i) the Borrower shall
have paid in full the outstanding principal balance of the Loans, together with
all accrued and unpaid interest thereon, and all other amounts then due and
owing under the Loan Documents, or (ii) the Guarantor Obligations of such
Subsidiary Guarantor shall have been paid in full in cash.  Each Subsidiary
Guarantor acknowledges and agrees that (a) no Credit Party has made any
representation or warranty to such Subsidiary Guarantor with respect to the
Borrower, any of its Subsidiaries, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any
other matter whatsoever, and (b) such Subsidiary Guarantor shall be liable
hereunder, and such liability shall not be affected or impaired, irrespective of
(A) the validity or enforceability of any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or the
collectability of any of the Borrower Obligations, (B) the preference or
priority ranking with respect to any of the Borrower Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Loan Document, or the release, exchange,
substitution or loss or impairment of any such security interest or collateral
security, (D) any failure, delay, neglect or omission by any Credit Party to
realize upon or protect any direct or indirect collateral security,
indebtedness, liability or obligation, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any of
the Borrower Obligations, (E) the existence or exercise of any right of set-off
by any Credit Party, (F) the existence, validity or enforceability of any other
guarantee with respect to any of the Borrower Obligations, the liability of any
other Person in respect of any of the Borrower Obligations, or the release of
any such Person or any other guarantor of any of the Borrower Obligations, (G)
any act or omission of any Credit Party in connection with the administration of
any Loan Document or any of the Borrower Obligations, (H) the bankruptcy,
insolvency, reorganization or receivership of, or any other proceeding for the
relief of debtors commenced by or against, any Person, (I) the disaffirmance or
rejection, or the purported disaffirmance or purported rejection, of any of the
Borrower Obligations, any Loan Document, or any agreement, instrument or
document executed or delivered in connection therewith, in any bankruptcy,
insolvency, reorganization or receivership, or any other proceeding for the
relief of debtor, relating to any Person, (J) any law, regulation or decree now
or hereafter in effect which might in any manner affect any of the terms or
provisions of any Loan Document, or any agreement, instrument or document
executed or delivered in connection therewith or any of the Borrower
Obligations, or which might cause or permit to be invoked any alteration in the
time, amount, manner or payment or performance of any of the Borrower’s


--------------------------------------------------------------------------------


obligations and liabilities (including the Borrower Obligations), (K) the merger
or consolidation of the Borrower into or with any Person, (L) the sale by the
Borrower of all or any part of its assets, (M) the fact that at any time and
from time to time none of the Borrower Obligations may be outstanding or owing
to any Credit Party, (N) any amendment or modification of, or supplement to, any
Loan Document, or (O) any other reason or circumstance which might otherwise
constitute a defense available to or a discharge of the Borrower in respect of
its obligations or liabilities (including the Borrower Obligations) or of such
Subsidiary Guarantor in respect of any of the Guarantor Obligations (other than
by the performance in full thereof).

4.                                       Representations and Warranties

(a)                                  Each of the Subsidiary Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement are true and correct.

(b)                                 Each of the Subsidiary Guarantors represents
and warrants as to itself that it has full legal power and authority to enter
into, execute, deliver and perform the terms of this Guaranty, all of which have
been duly authorized by all proper and necessary corporate or trust action.

(c)                                  Each of the Subsidiary Guarantors
represents and warrants as to itself that this Guaranty constitutes the valid
and legally binding obligations of such Subsidiary Guarantor, and is enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally; and that the
execution, delivery and performance by such Subsidiary Guarantor of this
Guaranty does not violate the provisions of any applicable statute, law, rule or
regulation of any Governmental Authority.

(d)                                 Each of the Subsidiary Guarantors represents
and warrants as to itself that no consent, authorization or approval of, filing
with, notice to, or exemption by, stockholders, any Governmental Authority or
any other Person not obtained is required to be obtained by such Subsidiary
Guarantor to authorize, or is required in connection with, the execution,
delivery and performance of this Guaranty or is required to be obtained by such
Subsidiary Guarantor as a condition to the validity or enforceability of this
Guaranty.

5.                                       Notices

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be in
writing (including facsimile) and shall be given in the manner set forth in
Section 11.2 of the Credit Agreement (i) in the case of the Administrative
Agent, to the address set forth in Section 11.2 of the Credit Agreement, (ii) in
the case of a Subsidiary Guarantor, to the address set forth in Schedule I
hereto, or (iii) in the case of each party hereto, to such other addresses as to
which the Administrative Agent may be hereafter notified by the respective
parties hereto.

6.                                       Expenses

Each Subsidiary Guarantor agrees that it shall, promptly after demand, pay to
the Administrative Agent any and all reasonable out-of-pocket sums, costs and
expenses, which any Credit Party may pay or incur defending, protecting or
enforcing this Guaranty (whether suit is instituted or not), reasonable
attorneys’ fees and disbursements.  All sums, costs and expenses which are due
and payable pursuant to this Section shall bear interest, payable on demand, at
the highest rate then payable on the Borrower Obligations.

7.                                       Repayment in Bankruptcy, etc.

If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, any Credit Party shall be
required to repay any amounts previously paid by or on behalf of the Borrower or
any Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
this Guaranty shall be reinstated with respect to such amounts and the
Subsidiary Guarantors unconditionally agree to pay to the Administrative Agent,
within 10 days after demand, a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by


--------------------------------------------------------------------------------


such Credit Party to the date of payment to the Administrative Agent at the
applicable after-maturity rate set forth in the Credit Agreement.

8.                                       Miscellaneous

(a)                                  Except as otherwise expressly provided in
this Guaranty, each Subsidiary Guarantor hereby waives presentment, demand for
payment, notice of default, nonperformance and dishonor, protest and notice of
protest of or in respect of this Guaranty, the other Loan Documents and the
Borrower Obligations, notice of acceptance of this Guaranty and reliance
hereupon by any Credit Party, and the incurrence of any of the Borrower
Obligations, notice of any sale of collateral security or any default of any
sort.

(b)                                 No Subsidiary Guarantor is relying upon any
Credit Party to provide to such Subsidiary Guarantor any information concerning
the Borrower or any of its Subsidiaries, and each Subsidiary Guarantor has made
arrangements satisfactory to such Subsidiary Guarantor to obtain from the
Borrower on a continuing basis such information concerning the Borrower and its
Subsidiaries as such Subsidiary Guarantor may desire.

(c)                                  Each Subsidiary Guarantor agrees that any
statement of account with respect to the Borrower Obligations from any Credit
Party to the Borrower which binds the Borrower shall also be binding upon such
Subsidiary Guarantor, and that copies of said statements of account maintained
in the regular course of or such Credit Party’s business may be used in evidence
against such Subsidiary Guarantor in order to establish its Guarantor
Obligations.

(d)                                 Each Subsidiary Guarantor acknowledges that
it has received a copy of the Loan Documents and has approved of the same.  In
addition, each Subsidiary Guarantor acknowledges having read each Loan Document
and having had the advice of counsel in connection with all matters concerning
its execution and delivery of this Guaranty.

(e)                                  This Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and inure to the benefit of, and be
enforceable by the Administrative Agent, Lenders and their respective
successors, transferees and assigns.  No Subsidiary Guarantor may assign any
right, or delegate any duty, it may have under this Guaranty.

(f)                                    Subject to the limitations set forth in
Section 2(b), the Guarantor Obligations shall be joint and several.

(g)                                 This Guaranty is the “Guaranty” referred to
in the Credit Agreement, and is subject to, and should be construed in
accordance with, the provisions thereof.  Each of the parties hereto
acknowledges and agrees that the following provisions of the Credit Agreement
are made applicable to this Guaranty and all such provisions are incorporated by
reference herein as if fully set forth herein, including Sections 1
(Definitions), 2.11 (Taxes; Net Payments), 9.1 (Events of Default), 11.1
(Amendments and Waivers), 11.3 (No Waiver; Cumulative Remedies), 11.5 (Payment
of Expenses and Taxes), 11.7 (Successors and Assigns), 11.9 (Counterparts),
11.12 (Indemnity), 11.13 (Governing Law), 11.14, (Headings Descriptive), 11.15
(Severability), 11.16 (Integration), 11.17 (Consent to Jurisdiction), 11.18
(Service of Process), 11.19 (No Limitation on Service or Suit) and 11.20 (WAIVER
OF TRIAL BY JURY) thereof.

(h)                                 Each Subsidiary Guarantor agrees that (i)
the execution and delivery of a Guaranty by any Required Additional Guarantor
after the date hereof shall not affect the obligations of the Subsidiary
Guarantors hereunder, and (ii) the Subsidiary Guarantors and each such Required
Additional Guarantor shall, subject to Section 2(b), be jointly and severally
liable for all of the Borrower Obligations.

(i)                                     If, notwithstanding the provisions of
Section 8(g) above, this Guaranty is deemed to be governed by California law,
then the following shall apply but shall not in any way limit the generality of
any other provisions contained in this Guaranty.

The Subsidiary Guarantors hereby waive (a) any defense of the Subsidiary
Guarantors based upon a Credit Party’s election of any remedy against the
Subsidiary Guarantors or Borrower or both; (b) any defense based upon a Credit
Party’s failure to disclose to the Subsidiary Guarantors any information
concerning Borrower’s financial


--------------------------------------------------------------------------------


condition or any other circumstances bearing on Borrower’s ability to pay all
sums payable under the Loan Documents; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal; (d) any defense based upon a Credit Party’s election, in any
proceeding instituted under Title 11, U.S.C.A., as amended from time to time or
any successor thereto (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code or any successor statute; (e) any right of
subrogation, any right to enforce any remedy which a Credit Party may have
against Borrower and any right to participate in, or benefit from, any security
for any of the Loan Documents now or hereafter held by the Credit Parties; and
(f) benefit of any statute of limitations affecting the liability of the
Subsidiary Guarantors hereunder or the enforcement hereof.  Without limiting the
generality of the foregoing or any other provision hereof, the Subsidiary
Guarantors expressly waive any and all benefits which might otherwise be
available to the Subsidiary Guarantors under Sections 2787 to 2855, inclusive,
of the California Civil Code, including without limitation, Sections 2809, 2810,
2819, 2839, 2845, 2849 and 2850, and all benefits which might otherwise be
available to the Subsidiary Guarantors under Sections 2899 and 3433 of the
California Civil Code and the California Code of Civil Procedure Sections 580a,
580b, 580d and 726, or any of such sections.  Furthermore, without limitation of
any waiver otherwise set forth herein, the Subsidiary Guarantors waive all
rights and defenses arising out of an election of remedies by the Credit Parties
even though that election of remedies, such as a nonjudicial foreclosure with
respect to the security for a guaranteed obligation, has destroyed the
Subsidiary Guarantors’ rights of subrogation and reimbursement against the
principal by operation of Section 580d of the California Code of Civil Procedure
or otherwise.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]


--------------------------------------------------------------------------------


IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Guaranty to be duly executed
on its behalf.

SUBSIDIARY GUARANTORS:

NEW PLAN REALTY TRUST, LLC a Delaware limited
liability company

 

 

 

By:

  /s/ Basil S. Donnelly

 

 

Name:

  Basil S. Donnelly

 

 

Title:

  Vice President

 

 

 

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware Limited
Liability Company

 

 

 

By:

  /s/ Basil S. Donnelly

 

 

Name:

  Basil S. Donnelly

 

 

Title:

  Vice President

 

 

 

 

 

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware
Limited Liability Company

 

 

 

By:

  /s/ Steven F. Siegel

 

 

Name:

  Steven F. Siegel

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware
limited partnership

 

 

 

By:

CA New Plan Asset, Inc., a Delaware corporation, its sole
general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

EXCEL REALTY TRUST-NC, a North Carolina general
partnership

 

 

 

By:

NC Properties #1 Inc., a Delaware corporation, its managing
partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

[Signature page to follow.]


--------------------------------------------------------------------------------


 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

By:

New Plan of Tennessee, Inc., a Delaware corporation, its
sole general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a California general partnership

 

 

 

By:

ERT Development Corporation, a Delaware corporation,
general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

By:

ERT Pointe Orlando, Inc., a New York Corporation, a New
York corporation, general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited
partnership

 

 

 

By:

CA New Plan Floating Rate SPE, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a
Delaware limited liability company

 

 

 

By:

  /s/ Steven F. Siegel

 

 

Name:

  Steven F. Siegel

 

 

Title:

  EVP, General Counsel and Secretary

 

 


--------------------------------------------------------------------------------


 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P.,
a Delaware limited partnership

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware limited liability company, its
general partner

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Name:

  Steven F. Siegel

 

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited liability
company

 

 

 

By:

  /s/ Steven F. Siegel

 

 

Name:

  Steven F. Siegel

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland
real estate investment trust

 

 

 

By:

  /s/ Steven F. Siegel

 

 

Name:

  Steven F. Siegel

 

 

Title:

  EVP, General Counsel and Secretary

 

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited
liability company

 

 

 

By:

  /s/ Steven F. Siegel

 

 

Name:

  Steven F. Siegel

 

 

Title:

  EVP, General Counsel and Secretary

 

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

By:

  /s/ Mark A. Mokelke

 

 

Name:

  Mark A. Mokelke

 

 

Title:

  Vice President

 

 


--------------------------------------------------------------------------------


SCHEDULE I
TO GUARANTY

SUBSIDIARY GUARANTORS

UNDER GUARANTY DATED AS OF APRIL 20, 2007

Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

 

 

 

 

 

New Plan Realty Trust, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

Excel Realty Trust-ST, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

New Plan Florida Holdings, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

CA New Plan Asset Partnership IV, L.P.

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

Excel Realty Trust – NC

 

North Carolina

 

c/o Super IntermediateCo LLC

 

 

 

 

 

NP of Tennessee, L.P.

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

Pointe Orlando Development Company

 

California

 

c/o Super IntermediateCo LLC

 

 

 

 

 

CA New Plan Texas Assets, L.P.

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

HK New Plan Exchange Property Owner I, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

HK New Plan Exchange Property Owner II, LP

 

Delaware

 

c/o Super IntermediateCo LLC

 

 

 

 

 

New Plan of Illinois, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 


--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Incorporation or Formation

 

Address for Notices

 

 

 

 

 

New Plan Property Holding Company

 

Maryland

 

c/o Super IntermediateCo LLC

 

 

 

 

 

New Plan of Michigan, LLC

 

Delaware

 

c/o Super IntermediateCo LLC

 


--------------------------------------------------------------------------------